Case 2:20-cv-00227-JDL Document 12 Filed 09/15/20 Page 1 of 1    PageID #: 568




                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


JOEL DOUGLAS,       ET AL,                )
                                          )
                         PLAINTIFFS       )
                                          )
V.                                        )       CIVIL NO. 2:20-CV-227
                                          )
SCOTT LALUMIERE,        ET AL.,           )
                                          )
                         DEFENDANTS       )


                             ORDER OF RECUSAL


      As a senior judge, I am not taking cases involving requests for temporary

restraining orders or preliminary injunctions. Accordingly, the Clerk’s Office

shall randomly reassign this case.

      SO ORDERED.

      DATED THIS 15TH DAY OF SEPTEMBER, 2020

                                      /S/D. BROCK HORNBY
                                      D. BROCK HORNBY
                                      UNITED STATES DISTRICT JUDGE
